DETAILED ACTION
This office action is in response to remarks filed on 04/30/21. Claims 11-34 are pending. Claims 1-10 have cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/026148, filed on 07/19/17.

Allowable Subject Matter
Claims 11-34 are allowed.
Regarding Claim 11, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein the inverter drives, during start operation, a switching element of the inverter with a first PWM signal that is PWM modulated with a carrier frequency that is a first integer multiple of a frequency of the alternating-current voltage, and thereafter drives the switching element with a second PWM signal that is PWM modulated with a carrier frequency that is a second integer multiple of the frequency of the alternating-current voltage, the second integer being smaller than the first integer, and voltage output by the inverter is controlled so that rotation speed of the motor is constant while current flowing through the motor is pulsed.”
	Regarding Claims 14, 17, 20, 23, 26, 29, and 32, depend on claim 11.
	Regarding Claim 12, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein the inverter drives, during start operation, a switching element of the inverter with a first PWM signal that is PWM modulated with a carrier frequency that is a first integer multiple of a frequency of the alternating-current voltage, and thereafter drives the switching element with a second PWM 
	Regarding Claims 15, 18, 21, 24, 27, 30, and 33, depend on claim 12.
	Regarding Claim 13, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein the inverter drives, during start operation, a switching element of the inverter with a first PWM signal that is PWM modulated with a carrier frequency that is a first integer multiple of a frequency of the alternating-current voltage, and thereafter drives the switching element with a second PWM signal that is PWM modulated with a carrier frequency that is a second integer multiple of the frequency of the alternating-current voltage, the second integer being smaller than the first integer, and voltage output by the inverter is controlled so that a peak value of current flowing through the motor is constant while rotation speed of the motor changes.”
	Regarding Claims 16, 19, 22, 25, 28, 31, and 34, depend on Claim 13.
The closest prior art is Matsunaga et al. US 20100027979 A1 teaches a second PWM circuit that repeatedly outputs an on-signal having a second pulse width at a second carrier frequency, wherein the second pulse width is different from the first pulse width, the second carrier frequency is lower than the first carrier frequency, and the second pulse width of the on-signal is modulated by the second PWM circuit in accordance with the corrected target rotation velocity, an AND circuit that receives the on-signal outputted from the first PWM circuit and the on-signal outputted from the second PWM circuit and outputs third on-signal which is a logical 
Response to Arguments
Applicant’s arguments filed 04/30/21, have been fully considered and are persuasive.  The rejections of claims have been withdrawn. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CORTEZ M COOK/            Examiner, Art Unit 2846